  21-22063-rdd        Doc 1-3    Filed 01/31/21 Entered 01/31/21 22:40:33            Corporate
                                Ownership Statement Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-_____
 LLC,
                                                   CORPORATE OWNERSHIP STATEMENT
                         Debtor.

          Pursuant to Rule 7007.1, the Debtor states no corporation directly or indirectly owns 10%

or more of any class of its equity interests.


Dated: January 31, 2021                               AMINI LLC

                                                      /s/ Jeffrey Chubak
                                                      Avery Samet
                                                      Jeffrey Chubak
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      asamet@aminillc.com
                                                      jchubak@aminillc.com
                                                      Proposed Attorneys for the Debtor and
                                                      Debtor in Possession
